Case: 12-13967   Date Filed: 04/12/2013   Page: 1 of 3




                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-13967
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:10-cv-02028-EAK-AEP



SCOTT FOLINO,

                                                            Plaintiff-Appellant,

                                    versus

JOSEPH PORCELLI,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 12, 2013)



Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-13967     Date Filed: 04/12/2013    Page: 2 of 3


      This is an admiralty case. It arises out of a collision between two jet skis,

one owned and operated by the plaintiff, Scott Folino, the other owned and

operated by the defendant, Joseph Porcelli. Dr. Folino claimed that Mr. Porcelli’s

negligence caused the collision; Mr. Porcelli claimed that Dr. Folino’s negligence

was the cause. After receiving testimony from the parties and their experts on

maritime navigation and the Convention on the International Regulations for

Preventing Collision at Sea 1972 (“COLREGS” or “Rules of the Road”), the

District Court found that the parties were equally at fault for the collision. And

after receiving evidence from both sides on Dr. Folino’s injuries, his past and

future medical expenses, and his lost wages, the court found that Dr. Folino had

incurred $28,687.45 in actual medical expenses, that he failed to prove that he

would incur future medical expenses, and that he had incurred lost wages in the

sum of $12,000—for a total damages sum of $40,687.45. The court then reduced

that sum by 50% and gave Dr. Folino judgment for $20,343.73.

      Dr. Folino appeals the judgment, asking us to reverse the District Court’s

findings of joint liability because the court misapplied the COLREGS, and to

remand the case for a reassessment of damages to include future medical expenses

and adequate compensation for lost wages.

      As Dr. Folina acknowledges, we review the District Court’s findings of fact

for clear error and its application of law de novo. We find no error in the court’s


                                          2
              Case: 12-13967     Date Filed: 04/12/2013   Page: 3 of 3


application of the COLREGS to the facts; nor do we find clear error in the court’s

findings of fact regarding future medical expenses and lost wages. The judgment

of the District Court is accordingly

      AFFIRMED.




                                         3